DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2018/025177, filed March 29, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/478,365, filed March 29, 2017.

Information Disclosure Statements
The information disclosure statement dated December 7, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election with traverse of the invention of Group I, compounds of the claimed formula, in the reply filed December 7, 2020 is acknowledged.  Further, Applicant’s election of the species of Compound SS-2-08 in the same reply is also acknowledged.  The elected species reads on claims 1, 11-13 and 22-24 within the elected group.
Applicants traverse the restriction requirement on the grounds that searching Groups I-III together would not pose any additional search burden on the Office.  Regarding this traversal, it is noted that the restriction was required under lack of unity rather than US practice.  As such, the Examiner is not required to establish search burden to properly require a restriction, but only to demonstrate that the inventions lack unity, which was done properly.  As set forth in the 
There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
In the instant case, the groupings have distinct classifications (C07D vs. A61K), and also require different search queries since there is no requirement for the compounds to be limited by use in therapeutic treatment.  
The requirement is still deemed proper and is therefore made FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should 
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: no prior art was found over the elected species.  Accordingly, the scope of the search and examination was expanded to also include the compound described in the rejection herein.  Since this scope was not found to be allowable, the search and examination was not extended further.  

Status of Claims
Currently, claims 1, 11-13, 22-24, 26-28, 31-32, 34-37, 48, 58 and 62-63 are pending in the instant application.  Claims 26-28, 31-32, 34-37, 48, 58 and 62-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Claims 1, 11-13 and 22-24 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment and extended scope indicated above.  Subject matter falling under the scope of a non-elected invention II, as well as the other non-elected species encompassed by the elected invention, are currently withdrawn from examination.


Claim Objections
Claims 11-13 and 22 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.
Claim 22 is objected to for lacking a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al., Antimicrobial Agents and Chemotherapy, Oct. 2008, p.3467-3477.
Dow et al. teaches phenylthiazolyl-bearing hydroxamate-based HDAC inhibitors (see Abstract).  In particular, Table 1 details the structures and IC50 values for a series of HDAC inhibitors, including the compound 
    PNG
    media_image1.png
    55
    211
    media_image1.png
    Greyscale
(301858, p. 3470), which reads on the claimed formula where n is 3, X is X-2, Z is absent, R3 is –C(=O)NRdRe, where one of Rd and Re is H and the other is an optionally substituted 5-membered heteroaryl (thiazole substituted by 3-aminophenyl).  Compositions of the prior art compounds are disclosed, for example, in Table 1 where the IC50 values are reported in units of molarity, indicating that pharmaceutical compositions of the compounds disclosed therein where necessarily prepared.  .

Claim(s) 1, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,836,733 .

The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In particular, the ‘733 patent teaches HDAC inhibitor compounds, as well as compositions thereof (see Abstract).  In particular, the prior art compounds have the structure 
    PNG
    media_image2.png
    71
    308
    media_image2.png
    Greyscale
, with compounds having n=0 and A= -C(=O)NHheteroaryl being of particular relevance to the instantly claimed compounds. Notably, the following anticipatory compounds are disclosed (col. 18-19):
    PNG
    media_image3.png
    95
    294
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    400
    299
    media_image4.png
    Greyscale
.
With respect to claim 23, which relates to pharmaceutical compositions, the prior art teaches IC50 values for the above compounds in units of molarity, an indication that anticipatory compositions were necessarily prepared (see Table I).  With respect to instant claim 24, the prior art teaches combination therapy with additional therapeutic agents (col. 47, ll. 1-52), such as . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3 and 4 of US Patent 10,836,733. 
Claim 1, 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 17/099,360 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed compounds and compositions overlap in scope with those of the reference patent and reference application, in particular where the compounds of the reference claims have A= -C(=O)NHheteroaryl.  In particular, dependent claims add limitations to the particular structure of the claimed compounds (for example, where the compounds have 
    PNG
    media_image5.png
    534
    404
    media_image5.png
    Greyscale
  .
Further, the reference application teaches the combination of the HDAC inhibiting compounds with other active ingredients, such as antimalarials, which read on the requirements of instant claim 24.
Since the patented and copending claims encompass all the required features of the instant claims, with examples supporting the claimed genus which anticipate the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699